Citation Nr: 1101858	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-37 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of frostbite of 
the hands and feet.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1956 to 
April 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied the Veteran's claim for service connection 
for residuals of frostbite of the hands and feet.

In August 2010, the Veteran was notified of the time and place of 
a Board hearing he had requested in connection with his appeal.  
See 38 C.F.R. § 20.704(b) (2010).  He failed to report for the 
hearing, however, and no request for postponement was ever 
received.  Accordingly, the Board will process his appeal as 
though the request for hearing had been withdrawn.  38 C.F.R. § 
20.704(d) (2010).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim for service connection for residuals of frostbite of the 
hands and feet.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the Veteran's claims file reflects that he has 
received ongoing treatment at the Lakeside campus of the Jesse 
Brown VA Medical Center (VAMC) in Chicago, Illinois, as well as 
at the main Chicago campus of the Jesse Brown VAMC.  Records in 
the file specifically document treatment at the Chicago campus 
from June 2001 through June 2005.  In addition, there appears to 
be one treatment note of record, dated in November 1988, from the 
Edward Hines Jr. VA Hospital in Hines, Illinois.  The Board 
notes, however, that the Veteran stated in his December 2007 VA 
Form 9 (Appeal to Board of Veterans Appeals) that he has received 
treatment at both the Jesse Brown VAMC and the Hines VA hospital 
on multiple occasions and was in fact first seen at the Lakeside 
campus in 1957 for complaints related to his claimed frostbite 
disability.  The Board acknowledges that the RO has sought 
records of the Veteran's treatment at the Chicago VAMC for a time 
period ranging from June 2001 through June 2005.  It does not 
appear, however, that the RO searched for any records for the 
period prior to June 2001 or more recent than June 2005 from the 
Jesse Brown VAMC, nor are any records present in the file from 
the Veteran's claimed treatment at the Hines VA facility, besides 
a single treatment note dated in November 1988.

The Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically in the claims file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, as the identified VA medical records may have 
a bearing on the Veteran's service connection claim, on remand 
the agency of original jurisdiction (AOJ) must attempt to obtain 
the above-identified medical records, along with any other 
examination or treatment records from the Jesse Brown VA Medical 
Center and the Edward Hines Jr. VA Hospital, as well as any 
facilities associated with either campus, and associate any 
records obtained with the claims file.  If any records sought are 
determined to be unavailable, the Veteran must be notified of 
that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

The Board further notes that the record contains statements the 
Veteran has made to VA concerning an award of disability benefits 
from the Social Security Administration (SSA).  However, no 
medical records substantiating the findings are present in the 
claims file.  As records associated with the Veteran's SSA 
determination could be relevant to the claim on appeal, any 
available medical or other records associated with the Veteran's 
award of SSA disability benefits must be obtained and associated 
with the claims file.  The Board notes that once VA is put on 
notice that the Veteran has been granted SSA benefits, VA has a 
duty to obtain the records associated with that decision.  See 
Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran contends that he has residuals of frostbite that 
began when he experienced frostbite of his hands and feet during 
his period of active duty and have continued since that time.  
The RO previously denied the Veteran's claim on the basis that 
the Veteran was not found to have a diagnosed frostbite 
disability at the time of his separation from service and that 
there was no evidence of record to suggest an etiological link 
between any current symptomatology and military service.  

Regarding diagnosis of the Veteran's disability, the Board first 
acknowledges that review of the Veteran's claims file reflects 
that a response to the RO's request for records stated that the 
Veteran's service treatment records were "fire-related," or 
involved in a 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, and are therefore unavailable.  
The Board notes that VA has heightened duties when the Veteran's 
service treatment records have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Post-service medical records reflect that the Veteran has 
received ongoing treatment from the Chicago and Hines VA 
facilities, as noted above.  Records from the Chicago VAMC 
document that the Veteran has been treated on multiple occasions 
for edema in his lower extremities bilaterally, although no clear 
diagnosis of frostbite residuals or other related disability is 
present in the VAMC records currently of record.  The Veteran has 
further submitted records from his treatment at a private 
hospital, in which he is noted to have complained on multiple 
occasions of foot pain; however, no diagnosis is present in the 
records.  The Veteran has further stated on multiple occasions, 
including in his March 2006 notice of disagreement, that he first 
sought treatment for frostbite of his hands and feet in service 
and has continued to experience numbness and tingling in his 
hands and feet resulting from that frostbite from that time until 
the present.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA 
regulations, action should be undertaken by way of obtaining a 
medical opinion if the information and evidence of record does 
not contain sufficient competent medical evidence to decide the 
claim, but:  1) contains competent evidence of diagnosed 
disability or symptoms of disability; 2) establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
which may be established by competent lay evidence; and 3) 
indicates that the claimed disability may be associated with the 
in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) 
(2009).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
third prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, is a low threshold.  

In that connection, the Veteran has alleged that he was treated 
for frostbite of the hands and feet during service and that he 
has suffered with residuals of frostbite from that time to the 
present.  The Board notes that the Veteran is qualified, as a lay 
person, to report that he had frostbite in service and that 
frostbite symptoms have continued to the present.  See Savage, 10 
Vet. App. at 495.  However, he is not competent to provide a 
medical opinion as to the onset of any current disability.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Here, the Veteran has stated 
that he had frostbite in service that caused numbness and 
tingling in his hands and feet that has continued and worsened 
since his period of active duty.  As the Veteran is competent to 
testify to observable facts, such as the continuity of symptoms 
from his time in service to the present, but is not competent to 
testify as to etiology of a current disability, the Board finds 
that there is insufficient competent medical evidence on file to 
make a decision on this issue and must therefore remand to obtain 
a medical examination and nexus opinion regarding the etiology of 
the Veteran's claimed residuals of frostbite of the hands and 
feet.  See McLendon, 20 Vet. App. 79.  

Thus, in light of the Veteran's contentions and the medical 
evidence discussed above, the Board finds it necessary to secure 
an examination to ascertain whether the Veteran in fact has 
residuals of frostbite that are related to service.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not 
adequately reveal the current state of the claimant's disability, 
a VA examination must be conducted).  Thus, on remand, the 
Veteran should be afforded a VA examination in order to obtain a 
current diagnosis based on both an examination and a thorough 
review of his claims file.  The Veteran must be provided a 
physical examination related to his claimed residuals of 
frostbite of the hands and feet.  The examiner must clarify the 
Veteran's current diagnosis and include a well-reasoned medical 
opinion addressing the nature and etiology of the Veteran's 
claimed frostbite disability and the medical probabilities that 
any such diagnosed disability is directly related to the 
Veteran's time in service.  The examiner's opinion must be based 
upon consideration of the Veteran's documented medical history 
and assertions through review of the claims file.  38 U.S.C.A. 
§ 5103A.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran must be sent a letter 
requesting that he provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not currently 
of record.  The agency of original 
jurisdiction (AOJ) must explain the type of 
evidence VA will attempt to obtain as well 
as the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  He should be told that evidence 
documenting treatment for residuals of 
frostbite since 1957 would be helpful.

2.  The agency of original jurisdiction 
(AOJ) must obtain from the Jesse Brown VA 
Medical Center in Chicago, Illinois, any 
available medical records pertaining to the 
Veteran's examination or treatment at the 
Chicago or Lakeside campuses, or any 
facility affiliated with the Jesse Brown 
VAMC, at any time from April 1957 to June 
2001 and from June 2005 to the present.  
The AOJ must also obtain from the Edward 
Hines Jr. VA Hospital any available medical 
records pertaining to the Veteran's 
examination or treatment at any facility 
affiliated with the hospital at any time 
from the Veteran's April 1957 discharge 
from active duty until the present.  The 
AOJ must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2010) regarding 
requesting records from Federal facilities.  
Any other sources of treatment records 
identified by the Veteran should also be 
contacted.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
determined to be unavailable, the Veteran 
must be notified of that fact pursuant to 
38 C.F.R. § 3.159(e) (2010).

3.  Any medical or other records relied 
upon by SSA in awarding the Veteran 
disability benefits must be sought.  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2010) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received must be associated with the 
claims file.

4.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for a VA examination and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2010).  

The VA examination is necessary to 
determine the nature and etiology of any 
current frostbite disability shown to be 
present.  The VA examiner must review the 
Veteran's claims file and medical history, 
examine the Veteran, and provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the Veteran's claimed 
residuals of frostbite of the hands and 
feet are related to military service.  The 
reviewer's attention is called to the 
Veteran's reported medical history, 
including in particular his contention that 
he first experienced frostbite in service 
and has continued to experience symptoms 
such as numbness and tingling in his 
extremities since that time.  

The examiner must thoroughly review the 
Veteran's claims file, to include a copy of 
this remand.  A well reasoned etiological 
opinion must be provided with a detailed 
explanation for all conclusions reached by 
the reviewer.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
opinion, and a complete rationale should be 
given for all opinions and conclusions 
expressed.  

5.  The adjudicator must ensure that the 
examination report complies with this 
remand and the questions presented in the 
examination request.  If the report is 
deficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

6.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
the benefit sought is not granted, the 
Veteran must be furnished a supplemental 
statement of the case (SSOC) and afforded 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



